IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-60470
                         Conference Calendar


JEFFERY LEE RANDLE,

                                          Plaintiff-Appellant,

versus

CLAY COUNTY SHERIFF'S DEPARTMENT;
LADDIE HUFFMAN; RALPH COLE,

                                          Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
             for the Northern District of Mississippi
                      USDC No. 1:93-CV-46-S-D
                        --------------------
                          December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Jeffrey Lee Randle, Mississippi prisoner # 81125, appeals

from the district court's dismissal of his 42 U.S.C. § 1983

action as time-barred.   Because Randle failed to object to the

magistrate judge's report and recommendation he is barred on

appeal from attacking, except upon grounds of plain error, the

factual findings and legal conclusions accepted by the district

court.   See Douglass v. United Services Auto. Ass'n, 79 F.3d

1415, 1429 (5th Cir. 1996)(en banc).   We find that Randle's

claims are barred by the Mississippi three-year statute of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-60470
                               -2-

limitations, and the district court did not err.   See Owens v.

Okure, 488 U.S. 235, 249-50 (1989); Miss. Code. Ann. § 15-1-49.

     AFFIRMED.